Citation Nr: 9910166	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-11 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in July 1996 that denied the claimed benefits.


FINDINGS OF FACT

1.  The claim for service connection for posttraumatic stress 
disorder is not accompanied by any medical evidence to 
support the claim.  

2.  The claim for service connection is not plausible. 


CONCLUSION OF LAW

The claim for service connection for posttraumatic stress 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
psychiatric treatment.

Private medical records pertaining to the veteran since his 
discharge from the military show that he was diagnosed with 
alcohol abuse, major depression, and an atypical psychosis in 
July 1983. The veteran's atypical psychosis was later 
diagnosed as schizophreniform disorder in September 1983.

Private treatment records from an unspecified month in 1985 
give the physician's impression of psychotic depression.

The veteran continued to receive psychiatric treatment, and a 
March 1987 treatment record notes the physician's impression 
of major affective disorder and depression.  Another 
treatment record from later in March 1987 lists the 
physician's impressions of major affective depression and 
depressive disorder, and acute psychotic episode.  The 
diagnosis of depression was further specified as being a 
major recurrent depression in other records from March 1987.

In November 1987, the veteran again received psychiatric 
treatment and the physician's impression of major affective 
disorder was given.  Another physician who treated the 
veteran in November 1987 gave the impression of acute schizo-
affective disorder and acute paranoid psychosis.  A final 
diagnosis of acute exacerbation of schizo affective disorder 
was included in the November 1987 treatment records.

Other private medical records from January 1991 note that the 
veteran was depressed and hallucinating.

A VA psychiatric examination, done in conjunction with the 
veteran's claim for service connection for posttraumatic 
stress disorder (PTSD), in March 1996 recorded the veteran's 
memories of working on seriously or fatally injured American 
soldiers.  The veteran also recounted having to work on enemy 
soldiers.  The VA examiner concluded that he "did not have 
the impression that this patient is suffering from post 
traumatic stress disorder so much as he is suffering from a 
chronic major depressive disorder that at one point in time 
involved some paranoid, psychotic features."  No diagnosis 
of posttraumatic stress disorder was given.

A personal hearing was held at the RO in April 1997.  The 
veteran testified that being exposed to war trauma made him 
more nervous and that, although he has not been diagnosed as 
having PTSD, he has suffered from anxiety, depression, and 
psychoses.  The veteran stated that his private psychiatrist 
was not an expert on PTSD, and attributed the veteran's 
problems to other sources such as alcohol dependence.

Another VA psychiatric examination was conducted in September 
1997.  The veteran was given the Mississippi Scale for 
Combat-Related Post-Traumatic Stress Disorder and "obtained 
a score of 90 which is below the cut-off typically found 
among veterans with clinically-significant post-traumatic 
stress disorder."  The examiner concluded that "there is no 
evidence that symptoms related to Vietnam have played a 
significant role in any occupational difficulties."  No 
diagnosis of PTSD was given.


Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

As a preliminary matter in considering each claim, however, 
the Board must determine whether the veteran has submitted 
evidence that the claim is well grounded.  If he has not, his 
appeal must fail, and VA is not obligated to assist him in 
the development of the claim.  38 U.S.C.A. § 5107(a).  
Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
For the reasons set forth below, the veteran has not met his 
burden of submitting evidence to support a belief that his 
claim for service connection for PTSD is well grounded.  See 
38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 Vet. App. 498 
(1995); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

A well grounded claim requires more than just an allegation; 
a claimant must submit supporting evidence.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. at 81.   
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  The 
quality and quantity of the evidence required to meet this 
burden of necessity will depend upon the issue presented by 
the claim.  Where the issue is factual in nature, e.g., 
whether an incident or injury occurred in service, competent 
lay testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish the claim as well 
grounded.  However, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  

A well grounded claim for service connection requires 
evidence that the claimed disability exists.  Further, 
assertions of medical relationship, causation or diagnosis, 
made by anyone lacking the medical training and expertise to 
submit such a judgment, including statements and testimony of 
the veteran, cannot constitute evidence sufficient to render 
a claim well grounded.  Thus, the veteran's contentions, even 
his hearing testimony, as to the proper diagnosis for any of 
his disabilities carry no probative weight.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where there is no medical 
evidence of the claimed disorder during service, where there 
is no medical evidence linking the claimed disorder to 
service or to an in-service event or occurrence, where no 
causal relationship to a service connected disorder is shown, 
or where the disorder is not currently demonstrated, the 
claim is not well grounded.  Caluza, 7 Vet. App. at 506; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In this case, although the record does document complaints 
and treatment for depression, psychoses, and other 
psychiatric problems in recent years, the veteran himself 
admitted at his personal hearing that no physician had 
diagnosed him as having PTSD, and the record does not contain 
such a diagnosis.  The record also does not contain any 
medical evidence relating the veteran's psychiatric problems 
to PTSD.

The veteran testified that he began to have psychiatric 
problems while serving in Vietnam.  In the absence of 
corroborating medical evidence establishing that he now has 
PTSD related to service, his testimony does not constitute 
competent evidence sufficient to render his claim well 
grounded.  Without medical evidence of PTSD, the claim for 
service connection for PTSD is not well grounded and must, 
accordingly, be denied.  


ORDER

In the absence of a well grounded claim, service connection 
for posttraumatic stress disorder is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

